UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                           Chapter 11
TS EMPLOYMENT, INC.,
                                           Case No. 15-10243-mg
                       Debtor.
JAMES FELTMAN, not individually but
solely as chapter 11 trustee for TS
Employment, Inc.,                          Adv. Pro. No. 18-01649-mg
                       Plaintiff,

         - against -

KOSSOFF & KOSSOFF LLP and IRWIN
KOSSOFF,
               Defendants.




             STIPULATION AND ORDER EXTENDING TIME TO RESPOND

                          TO AMENDED COMPLAINT




                       [The Order Continues on the Next Page]
       The above-named Plaintiff and Defendants stipulate and agree that Defendants’ time to

answer or move with respect to the Amended Complaint, filed March 28, 2019 (ECF No. 16) is

hereby extended through May 14, 2019.

Dated: April 24, 2019

 JENNER & BLOCK LLP                           STORCH AMINI PC

 /s/ Vincent E. Lazar                         /s/ Jeffrey Chubak
 Vincent E. Lazar                             Steven G. Storch
 353 North Clark Street                       Jeffrey Chubak
 Chicago, Illinois 60654                      140 East 45th Street, 25th Floor
 (312) 222-9350                               New York, New York 10017
 vlazar@jenner.com                            (212) 490-4100
                                              sstorch@storchamini.com
 - and -                                      jchubak@storchamini.com
                                              Attorneys for Defendants
 Richard Levin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600
 rlevin@jenner.com
 cwedoff@jenner.com
 Attorneys for Plaintiff

       IT IS SO ORDERED.

Dated: April 24, 2019
       New York, New York



                                                 _____/s/Martin Glenn_______
                                                        MARTIN GLENN

                                                 United States Bankruptcy Judge
